UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6432



PAUL B. GOIST,

                                            Petitioner - Appellant,

          versus


JOSEPH SMITH, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (CA-03-3021-20BD)


Submitted:   April 28, 2005                   Decided:   May 3, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul B. Goist, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul B. Goist, a federal prisoner, appeals from the

district court’s order denying his motion for reconsideration of a

petition filed under 28 U.S.C. § 2241 (2000).   We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.    See Goist v. Smith, No. CA-03-

3021-20BD (D.S.C. Feb. 13, 2004).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -